Citation Nr: 0600029	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  93-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for miliaria 
ruba.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, among other things, established 
service connection for miliaria ruba, and assigned an initial 
noncompensable (zero percent) rating, effective July 25, 
1991.  The veteran appealed, contending that a higher rating 
was warranted.  By a subsequent August 1998 rating decision, 
the RO assigned a 10 percent rating for the miliaria ruba, 
effective July 25, 1991.  

This case was previously before the Board in October 1995 and 
September 2000, at which time it was remanded for additional 
development.  For the reasons stated below, the Board has no 
choice but to remand this case again.  Accordingly, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By a statement received in May 2004, the veteran indicated 
that he wanted a hearing before a Board Member visiting the 
RO (hereinafter, "Travel Board hearing").  The record 
reflects that the veteran previously provided testimony at a 
Board hearing in March 1994.  However, the Board Member who 
conducted this hearing is no longer employed at the Board.  
Pursuant to 38 C.F.R. § 20.707, the Board Member who conducts 
a hearing shall participate in the final determination of the 
claim.  As such, he would have been entitled to a new Board 
hearing even if he had not submitted his May 2004 hearing 
request.

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a).  Accordingly, this case is REMANDED for 
the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board in accordance with his 
request.  The veteran should be notified 
in writing of the date, time and location 
of the hearing.  

After the hearing is conducted, or if the veteran 
withdraws the hearing request or fails to report 
for the scheduled hearing, the claims file should 
be returned to the Board, in accordance with 
appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

